          Case 3:19-cv-03960-LB Document 98 Filed 08/05/21 Page 1 of 9



 1   BOWMAN AND BROOKE LLP
     Tammara N. Bokmuller (SBN: 192200)
 2   750 B Street, Suite 2200
     San Diego, CA 92101
 3   Telephone No.: (619) 376-2500
     Facsimile No.: (619) 376-2501
 4

 5   Attorney for Non-San Francisco Defendants:
     [Additional Counsel Listed on Signature Page]
 6

 7

 8                         IN THE UNITED STATES DISTRICT COURT

 9                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

10   JANE ROE, et al.                                    )   CIVIL CASE NO. 14-CV-03616-LB
                        Plaintiffs,                      )   RELATED CASES: 16-CV-03371-LB
11   v.                                                  )                  17-CV-00138-LB
                                                         )
12   SFBSC MANAGEMENT, LLC, et al.,                      )                  17-CV-05288-LB
                  Defendants,                            )                  17-CV-06971-LB
13   NICOLE HUGHES, et al.                               )                  19-CV-03960-LB
                  Plaintiffs,                            )
14   v.                                                  )        JOINT CASE MANAGEMENT
                                                         )               STATEMENT
15   S.A.W. ENTERTAINMENT, LTD., et al.,                 )
                     Defendants.                         )
16   ELANA PERA, et al.                                  )
                     Plaintiffs,                         )   District:   Hon. Laurel Beeler
17   v.                                                  )
                                                         )   Date:       August 12, 2021
18   S.A.W. ENTERTAINMENT, LTD., et al.,                 )   Time:       9:30 A.M.
                    Defendants.                          )
19   POOHRAWN MEHRABAN,                                  )
                    Plaintiffs,                          )
20   v.                                                  )
                                                         )
21   BT California, LLC, et al.,                         )
                       Defendants.                       )
22   ELAINE GOMEZ-ORTEGA, et al.                         )
                       Plaintiffs,                       )
23   v.                                                  )
                                                         )
24   DÉJÀ VU – SAN FRANCISCO, LLC, et al.,               )
                    Defendants.                          )
25   JANE ROES 1 AND 2, et al.                           )
                    Plaintiffs,                          )
26   v.                                                  )
                                                         )
27   DÉJÀ VU SERVICES, INC., et al.,                     )
                   Defendants.                           )
28

                                                     1
             JOINT CASE MANAGEMENT STATEMENT – ROE v. SFBSC MANAGEMENT, LLC ET AL.,
                         CIVIL CASE NO. 14-CV-03616-LB AND RELATED CASES
          Case 3:19-cv-03960-LB Document 98 Filed 08/05/21 Page 2 of 9



 1          The undersigned jointly submit this Case Management Statement in advance of the Case

 2   Management Conference scheduled for August 12, 2021, at 9:30 a.m.

 3          For the sake of efficiency, and understanding the Court is very familiar with these related

 4   cases, the parties incorporate by reference the information provided in prior Case Management

 5   Statements concerning: (1) Jurisdiction and Service; (2) Facts; (3) Legal Issues; (4) Prior Motions;

 6   (5) Amendment of Pleadings; (6) Evidence Preservation; (7) Disclosures; (8) Discovery (9) Class

 7   Actions; (10) Related Cases; (11) Relief; (12) Settlement and ADR; (13) Consent to Magistrate

 8   Judge For All Purposes; (14) Other References; (15) Narrowing of Issues; (16) Expedited Trial

 9   Procedure; (17) Scheduling; (18) Trial; (19) Disclosure of Non-party Interested Entities or Persons;

10   and (20) Professional Conduct.

11   I.     MEDIATION AND SETTLEMENT

12          As the Court will recall, the parties in the above-captioned cases (with the exception of the

13   Gomez-Ortega case) mediated with Tripper Ortman on March 11, 2020, and ultimately reached

14   two settlements in principle. One settlement, if approved, will resolve the putative class, collective,

15   and representative actions in “San Francisco Roe” (Case No. 14-cv-03616-LB) and “San Diego

16   Roe” (Case No. 19-cv-03960-LB) (“the Roes settlement”). The other settlement resolves all the

17   claims this Court ordered to individual arbitration in Hughes, Pera, and Mehraban.

18          As detailed below, the shutdown of the defendant nightclubs caused by the COVID-19

19   pandemic and the resulting impact on the clubs’ cash flow, which has been far longer and deeper

20   than anybody anticipated, has required multiple revisions to the settlement terms – primarily those

21   related to the timing of payments. Nevertheless, the parties have agreed to terms and have obtained

22   all signatures on the Settlement Agreement with the exception of one Defendant representative for

23   two establishments, who is currently hospitalized with COVID. Defense counsel anticipates being

24   able to obtain his signatures in the near future. Plaintiffs’ counsels will discuss the timing of the

25   filing of their anticipated motion for preliminary approval of the settlement at the CMC. Upon final

26   approval, the Roes settlement will resolve the putative class claims in Hughes1 and Gomez-Ortega,

27
     1
       The four defendant nightclubs that were respondents in the claims the Court ordered to arbitration
28   in the Hughes, Pera and Mehraban cases consummated settlements with the individual claimants
     in those arbitrations in December 2020.
                                                       2
             JOINT CASE MANAGEMENT STATEMENT – ROE v. SFBSC MANAGEMENT, LLC ET AL.,
                         CIVIL CASE NO. 14-CV-03616-LB AND RELATED CASES
         Case 3:19-cv-03960-LB Document 98 Filed 08/05/21 Page 3 of 9



 1   as well as claims alleged under the California Private Attorney General Act, Labor Code § 2698 et

 2   seq. (if any) and collective claims alleged under the Fair Labor Standards Act, 29 U.S.C. § 216, as

 3   to those class members who join or opt-in to the settlement.

 4          The key terms of the Roes settlement2 are as follows:

 5              •   Total Consideration: The gross value of the settlement consideration is five million

 6                  five hundred thousand dollars ($5,500,000), consisting of cash payments, dance fee

 7                  payments, enhancement payments, PAGA payments, attorneys’ fees and expenses,

 8                  administrative costs, and changed business practices (i.e., injunctive relief obtained

 9                  by the class).

10              •   Allocation of Settlement Funds: Settlement class members will receive cash

11                  payments, dance fee payments, and PAGA payments on a pro rata basis in

12                  accordance with their earnings as entertainers during the relevant class periods, as

13                  reflected in their IRS Form 1099s.

14              •   Dance Fee Payments: For settlement class members who elect to receive their

15                  settlement consideration in the form of dance fee payments from the Defendant

16                  clubs, the Defendant clubs will make available up to $500,000 for payment of such

17                  dance fees for a period of one year from the effective date of the settlement

18                  agreement. To the extent a settlement class member does not obtain the full amount

19                  of dance fees she is entitled to obtain during the one-year collection period, the

20                  balance of dance fees will be paid to her as cash in the form of a settlement check.

21                  If more than $500,000 in dance fees are claimed, settlement class members will be

22                  entitled to obtain dance fee payments until the dance fee pool is exhausted; they will

23                  receive the balance of their settlement payments as cash in the form of a settlement

24                  check.

25              •   Cash Payments: $4,000,000 will be made available for a “cash pool” that is to be

26                  used for the payment of settlement checks to settlement class members who do not

27                  opt out of the settlement or who do not elect to receive their settlement payments in

28   2
      This is meant only as a summary of the settlement agreement. The specific terms of the settlement
     agreement shall be controlling.
                                                      3
             JOINT CASE MANAGEMENT STATEMENT – ROE v. SFBSC MANAGEMENT, LLC ET AL.,
                         CIVIL CASE NO. 14-CV-03616-LB AND RELATED CASES
     Case 3:19-cv-03960-LB Document 98 Filed 08/05/21 Page 4 of 9



 1            the form of dance fees, PAGA payments, enhancement payments, attorneys’ fees

 2            and expenses, and administrative costs. To the extent settlement class members’

 3            claims for dance fee payments do not exhaust the $500,000 dance fee pool, the

 4            remainder of the dance fee pool will be converted to cash. For example, if settlement

 5            class members’ claims for dance fee payments total $300,000, the cash pool for cash

 6            payments will increase to $4,200,000. No portion of the cash payments or dance

 7            fee payments revert to Defendants.

 8        •   PAGA Payments: $125,000 will be allocated from the cash pool to resolve the

 9            PAGA claims, with 75% thereof being paid to the Labor and Workforce

10            Development Agency (“LWDA”) and 25% there of paid to the settlement class

11            members on a pro rata basis.

12        •   Attorneys’ Fees and Costs/Administrative Fees: Attorneys’ fees and costs, and

13            administrative fees, as approved by the Court, will be paid from the cash pool.

14        •   Enhancement Payments: Enhancement payments to settlement class members, as

15            approved by the Court, will be paid from the cash pool.

16        •   Funding of the Settlement:         Defendants will fund the settlement in three

17            installment payments on March 1, 2022 ($2,000,000), March 1, 2023 ($1,000,000),

18            and March 1, 2024 (remaining balance of the settlement funds). The funding

19            schedule is subject to 75% of the Defendant clubs being permitted to re-open under

20            applicable COVID-19 pandemic orders and being permitted to operate to at least

21            75% of normal capacity with exotic dance entertainment by January 1, 2022. The

22            parties will petition the Court to review and potentially alter the payment schedule

23            if this condition is not met.

24        •   Changed Business Practices: Subject to an existing settlement agreement

25            governing some of the Defendants here, the Defendant clubs will provide enhanced

26            terms of employment, in the form of increased dance fee commissions and other

27            compensation, for a period of at least one year after preliminary approval is granted.

28            The value of the enhanced terms of employment equal or exceed $1,000,000.

                                                4
        JOINT CASE MANAGEMENT STATEMENT – ROE v. SFBSC MANAGEMENT, LLC ET AL.,
                    CIVIL CASE NO. 14-CV-03616-LB AND RELATED CASES
           Case 3:19-cv-03960-LB Document 98 Filed 08/05/21 Page 5 of 9



 1           A.       Joint Statement of Defendants

 2           Because of the COVID-19 pandemic, most of the defendant nightclubs were required to

 3   close as of March 16, 2020, and generated no operating revenues for over a year. Some of the

 4   defendant nightclubs have permanently closed as a result of the pandemic, but others have been

 5   permitted to reopen in various capacities. As the Court is aware, however, there is a current upsurge

 6   in COVID cases due to the Delta variant, and the continued operations of the defendant nightclubs

 7   is far from assured going forward. The pandemic is in charge. Simply put, while the majority of

 8   the defendant nightclubs have reopened, they are operating on truncated schedules with less-than-

 9   full staffing.

10           While closed, all the defendant nightclubs diligently pursued strategies to cut expenses. But

11   the nightclubs were unable to secure relief under the CARES Act due to regulations purporting to

12   bar businesses that derive revenue from entertainment of a “prurient sexual nature” from accessing

13   to such assistance. See, Deja Vu-San Francisco LLC v. United States Small Bus. Admin., No. 20-

14   CV-03982-LB, 2020 WL 6260010, at *7 (N.D. Cal. Sept. 11, 2020). As such, the nightclubs went

15   into “hibernation” mode to preserve resources to cover essential expenses in order to endure the

16   pandemic and emerge as viable businesses when reopening was permitted. The nightclubs’

17   diminished cash resources necessitated the extended funding schedule the parties agreed to in the

18   Roes settlement.

19           B.       Statement of Plaintiffs in Roe v. SFBSC Management, LLC et al. (Case No. 14-

20                    cv-03616-LB)

21           Counsel for Plaintiffs in the first-filed case, Roe v. SFBSC Management, LLC et al., Case

22   No. 14-cv-03616-LB, request that all of the other cases be stayed during the pendency of

23   consummating the Roes settlement and the anticipated motions for preliminary and final approval,

24   or alternatively request that the 19-cv-03960 Roe case be stayed with respect to claims arising from

25   work performed in San Francisco, and the Hughes action be stayed in its entirety, while the first-

26   filed case progresses. Plaintiffs request that the Court set a deadline requiring that a motion for

27   preliminary approval of settlement be filed within 60 days.

28   ///

                                                       5
              JOINT CASE MANAGEMENT STATEMENT – ROE v. SFBSC MANAGEMENT, LLC ET AL.,
                          CIVIL CASE NO. 14-CV-03616-LB AND RELATED CASES
         Case 3:19-cv-03960-LB Document 98 Filed 08/05/21 Page 6 of 9



 1          C.      Statement of Plaintiffs and Intervenors in Hughes v. S.A.W. Entertainment, Ltd.,

 2                  et al. (Case No. 6-cv-03371-LB), Pera v. S.A.W. Entertainment, Ltd., et al. (Case

 3                  No. 17-cv-00138-LB), Roes 1 - 2 v. Déjà Vu Services, Inc., et al. (Case No. 19-

 4                  cv-03960-LB)

 5          As described above, the Hughes and Pera plaintiffs and their counsel attended the mediation

 6   held on March 11, 2020. Defendants did not reach a proposed class action settlement with the

 7   Hughes and Pera plaintiffs. Following those unsuccessful discussions, Defendants then reached a

 8   proposed class action settlement with the Roe v. SFBSC and “San Diego Roe” plaintiffs. Aside

 9   from the information included above, the Hughes and Pera plaintiffs and their counsel have not yet

10   had an opportunity to review the proposed class action settlement and its terms.

11          Also, as discussed above, the settlement reached with the Hughes and Pera plaintiffs

12   includes only those arbitrable claims that this Court compelled to arbitration. The settlement does

13   not include the non-arbitrable wage claims of Hughes Plaintiff Diana Tejada, whose motion for

14   conditional certification remains pending. At the upcoming conference, the Hughes plaintiffs wish

15   to discuss how that motion and the live claims of Plaintiff Tejada shall proceed given that the other

16   parties still have not moved for preliminary approval and Plaintiff Tejada’s motion for FLSA notice

17   has been fully briefed for more than one year.

18          D.      Statement of Plaintiffs in Roes 1 - 2 v. Déjà Vu Services, Inc., et al. (Case No. 19-

19                  cv-03960-LB)

20          Plaintiffs in the Roes 1 - 2 v. Déjà Vu Services, Inc., et al. join the requests of the Plaintiffs

21   in the Roe v. SFBSC Management, LLC et al., Case No. 14-cv-03616-LB made herein (see, supra,

22   section I.B), as the San Diego Roe Plaintiffs believe that the Settlement (as outlined above) will

23   resolve their claims.

24          E.      Statement of Plaintiffs Gomez-Ortega v. Déjà Vu – San Francisco, LLC, et al.

25                  (Case No. 17-CV-06971-LB)

26          Plaintiff Gomez-Ortega maintains her objections from the previous case management

27   statement. Defendants proceeded to mediation on the claims in the other related cases without the

28   participation of Gomez-Ortega and agreed to a settlement of class claims. She did not opt-in to any

                                                        6
             JOINT CASE MANAGEMENT STATEMENT – ROE v. SFBSC MANAGEMENT, LLC ET AL.,
                         CIVIL CASE NO. 14-CV-03616-LB AND RELATED CASES
         Case 3:19-cv-03960-LB Document 98 Filed 08/05/21 Page 7 of 9



 1   settlement, has not seen the releases described above by Defendants, and accordingly disputes

 2   Defendants’ contention that her claims are released. Further, as counsel is aware that Gomez-

 3   Ortega was represented in this matter, any class notice should have been sent to her counsel of

 4   record, and any direct communication with her would constitute an inappropriate communication

 5   to a represented party. To the extent that the claims of Plaintiff are covered by the settlements

 6   reached in mediation and/or negotiations conducted in Plaintiff’s absence, she reserves the right to

 7   object.

 8             Based on Defendants’ statement above, Plaintiff has been and will continue to be prejudiced

 9   by having her case delayed for an indefinite amount of time given the COVID-19 pandemic as it is

10   still uncertain when Defendants will be permitted to reopen their businesses even under their

11   requested parameters, and given that nearly 17 months have passed since the other cases were

12   settled in mediation without filing a preliminary approval motion. Therefore, Plaintiff objects to a

13   stay of her action and specifically requests that the stay be lifted and that discovery be allowed to

14   proceed against Defendants.

15   DATED: August 5, 2021                          Respectfully submitted,

16                                                  LONG & LEVIT LLP

17                                                  By: /s/ Shane M. Cahill
                                                       DOUGLAS J. MELTON, SBN 161353
18                                                     SHANE M. CAHILL, SBN 227972
                                                       Attorneys for Defendants
19                                                     SFBSC MANAGEMENT, LLC and the SAN
                                                       FRANCISCO NIGHTCLUBS
20

21                                                  THE TIDRICK LAW FIRM LLP

22                                                  By: /s/ Steven G. Tidrick
                                                        STEVEN G. TIDRICK, SBN 224760
23                                                      JOEL B. YOUNG, SBN 236662
                                                        Attorneys for Plaintiffs JANE ROES 1-21 in
24                                                      Case No. 14-cv-03616-LB

25

26

27

28

                                                        7
               JOINT CASE MANAGEMENT STATEMENT – ROE v. SFBSC MANAGEMENT, LLC ET AL.,
                           CIVIL CASE NO. 14-CV-03616-LB AND RELATED CASES
     Case 3:19-cv-03960-LB Document 98 Filed 08/05/21 Page 8 of 9


                                       LICHTEN & LISS-RIORDAN, P.C.
 1
                                       By: /s/ Shannon Liss-Riordan
 2                                         SHANNON LISS-RIORDAN
                                           Attorneys for Plaintiffs in HUGHES V. S.A.W.
 3                                         ENTERTAINMENT, LTD., et al., Case No. 16-
                                           cv-03371-LB and Intervenors in JANE ROE
 4                                         NO. 1 and 2 in Case No. 19-cv-03960-LB

 5
                                       SOMMERS SCHWARTZ, P.C.
 6
                                       By: /s/ Trenton Kashima
 7                                         JASON J. THOMPSON
                                           TRENTON KASHIMA
 8                                         Attorneys for Plaintiffs JANE ROE NO. 1 and
                                           2 in Case No. 19-cv-03960-LB
 9

10                                     SETAREH LAW GROUP

11                                     By: /s/ Nolan Dilts
                                           SHAUN SETAREH
12                                         NOLAN DILTS
                                           Attorneys for Plaintiff GOMEZ-ORTEGA in
13                                         Case No. 17-CV-06971-LB

14
                                       BOWMAN and BROOKE LLP
15
                                       By: /s/ Tammara N. Bokmuller
16                                         TAMMARA N. BOKMULLER
                                           Attorneys for Defendants Déjà Vu Services,
17                                         Inc., Harry Mohney, Grapevine Entertainment,
                                           Inc. d/b/a Déjà Vu Showgirls; Nite Life East,
18                                         LLC d/b/a Little Darlings; SP Star Enterprise,
                                           Inc. d/b/a Déjà Vu; Coldwater, LLC d/b/a Deja
19                                         Vu Showgirls; 3610 Barnett Ave., LLC d/b/a
                                           Adult Superstore; Jolar Cinema of San Diego,
20                                         Ltd. d/b/a Jolar Cinema Showgirls; Showgirls
                                           of San Diego, Inc. d/b/a Deja Vu Showgirls;
21                                         Stockton Enterprises, LLC d/b/a Deja Vu
                                           Showgirls; Cathay Entertainment, Inc.; and,
22                                         Eyefull, Inc. d/b/a Déjà Vu Showgirls in JANE
                                           ROE NO. 1 and 2 in Case No. 19-cv-03960-LB
23

24

25

26

27

28

                                          8
        JOINT CASE MANAGEMENT STATEMENT – ROE v. SFBSC MANAGEMENT, LLC ET AL.,
                    CIVIL CASE NO. 14-CV-03616-LB AND RELATED CASES
         Case 3:19-cv-03960-LB Document 98 Filed 08/05/21 Page 9 of 9



 1                 ATTTESTATION PURSUANT TO N.D. CAL. LOCAL RULE 5-1

 2          Pursuant to N.D. Cal. Local Rule 5-1(i)(3), I attest that concurrence in the filing of the

 3   document has been obtained from each of the other Signatories. I declare under penalty of perjury

 4   that the foregoing is true and correct.

 5

 6   DATED: August 5, 2021                       BOWMAN and BROOKE LLP

 7                                               By: /s/ Tammara N. Bokmuller
                                                    TAMMARA N. BOKMULLER
 8                                                  Attorneys for Defendants Déjà Vu Services, Inc.,
                                                    Harry Mohney, Grapevine Entertainment, Inc.
 9                                                  d/b/a Déjà Vu Showgirls; Nite Life East, LLC
                                                    d/b/a Little Darlings; SP Star Enterprise, Inc.
10                                                  d/b/a Déjà Vu; Coldwater, LLC d/b/a Deja Vu
                                                    Showgirls; 3610 Barnett Ave., LLC d/b/a Adult
11                                                  Superstore; Jolar Cinema of San Diego, Ltd. d/b/a
                                                    Jolar Cinema Showgirls; Showgirls of San Diego,
12                                                  Inc. d/b/a Deja Vu Showgirls; Stockton
                                                    Enterprises, LLC d/b/a Deja Vu Showgirls;
13                                                  Cathay Entertainment, Inc.; and, Eyefull, Inc.
                                                    d/b/a Déjà Vu Showgirls in JANE ROE NO. 1 and
14                                                  2 in Case No. 19-cv-03960-LB

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    9
             JOINT CASE MANAGEMENT STATEMENT – ROE v. SFBSC MANAGEMENT, LLC ET AL.,
                         CIVIL CASE NO. 14-CV-03616-LB AND RELATED CASES
